Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lang (2017/0258526) teaches devices and methods for surgery.
Casas (2016/0191887) teaches image guided-surgery with surface reconstruction and augmented virtual reality visualization.
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:
1.  “the at least one physical anatomic structure of the tooth or a combination thereof using the radiopaque portion of the at least one marker included in the 2D x-ray image data, wherein the at least one processor is configured to generate a display of the 2D x-ray image data by the at least one see through optical head mounted display, and is configured to superimpose or align the display of the 2D x-ray image data at a predetermined position, orientation or position and orientation with at least a portion of the at least one physical anatomic structure of the mandible, at least a portion of the at least one physical anatomic ACTIVE 54938109v1Response to Notification of Missing Requirements and Preliminary Amendment Attorney Docket No. 172048-010902/US Page 4 of 6 structure of the maxilla, at least a portion 
	
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628